         Case 1:19-mc-00145-TSC Document 402 Filed 01/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
In the Matter of the                         )
Federal Bureau of Prisons’ Execution         )
Protocol Cases,                              )
                                             )
LEAD CASE: Roane, et al. v. Barr             )       Case No. 19-mc-145 (TSC)
                                             )
THIS DOCUMENT RELATES TO:                    )
                                             )
Roane, et al. v. Barr, 05-cv-2337            )
                                             )

                                          ORDER

        For the reasons set forth in the accompanying Memorandum Opinion, (ECF No. 401),

Plaintiff Dustin Higgs’ motion for a preliminary injunction, (ECF No. 344), is hereby DENIED.

Date: January 13, 2021


                                           Tanya S. Chutkan
                                           TANYA S. CHUTKAN
                                           United States District Judge




                                                 1
